IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,904-01


                          EX PARTE JEREMY WARREN, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W20-00088-K(A) IN THE CRIMINAL DISTRICT COURT No. 4
                           FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of murder and sentenced to sixty years’ imprisonment. He filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant, through habeas counsel, contends that he was denied his right to an appeal because

trial counsel failed to timely file a notice of appeal. Applicant has alleged facts that, if true, might

entitle him to relief. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98

S.W.3d 700 (Tex. Crim. App. 2003). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial
                                                                                                        2

court shall order trial counsel1 to respond to Applicant’s claim. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to an appeal through no fault of his own. The trial court may make any other

findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: July 27, 2022
Do not publish




        1
         If a defendant decides to appeal his conviction, trial counsel rather than appellate
counsel has the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98
S.W.3d at 703.